 1    GOULD & ASSOCIATES P.C.
      MICHAEL A. GOULD. (SBN 151851)
 2    AARIN A. ZEIF (SBN 2247088)
      17822 East 17th Street, Suite 106
 3    Tustin, CA 92780
      Telephone:    (714) 669.2850
 4    Facsimile:    (714) 544.0800
      Email: michael@wageandhourlaw.com
 5            aarin@wageandhourlaw.com
 6    Attorneys for Plaintiff
      SOLOMON GREEN
 7
      JACKSON LEWIS P.C.
 8    NATHAN W. AUSTIN (SBN 219672)
      JAMES C. ANDERSON (SBN 296579)
 9    400 Capitol Mall, Suite 1600
      Sacramento, California 95814
10    Telephone:   (916) 341-0404
      Facsimile:   (916) 341-0141
11    Email:       nathan.austin@jacksonlewis.com
                   james.anderson@jacksonlewis.com
12
      Attorneys for Defendant
13    DARLING INGREDIENTS INC.

14                                 UNITED STATES DISTRICT COURT
15                                EASTERN DISTRICT OF CALIFORNIA
16    SOLOMON GREEN,                                 CASE NO. 1:18-CV-01423-DAD-SKO
17                   Plaintiff,                      STIPULATED
                                                     RULE 502(d) ORDER
18           v.
19    DARLING INGREDIENTS INC., and DOES 1           Complaint Filed: 09.11.18
      through 25,                                    Removed:         10.15.18
20
                     Defendants.
21

22

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                 1
      [PROPOSED] STIPULATED                                    Solomon Green v. Darling Ingredients, Inc.
      RULE 502(d) ORDER                                             Case No. 1:18-CV-01423-DAD-SKO
 1             The production of privileged or work-product protected documents, electronically stored
 2   information (“ESI”), or information, whether inadvertent or otherwise, is not a waiver of the
 3   privilege or protection from discovery in this case or in any other federal or state proceeding. This
 4   Order shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence
 5   502(d).
 6             Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a
 7   review of documents, ESI, or information (including metadata) for relevance, responsiveness,
 8   and/or segregation of privileged and/or protected information before production.
 9            IT IS SO STIPULATED.
10   Dated: June 10, 2019                            GOULD & ASSOCIATES P.C.
11                                                   By: Aarin A. Zeif (as authorized on 06.10.19)
                                                        MICHAEL A. GOULD
12                                                      AARIN A. ZEIF
13                                                   Attorneys for Plaintiff
                                                     SOLOMON GREEN
14
     Dated: June 18, 2019                            JACKSON LEWIS P.C.
15

16                                                   By: /s/ Nathan W. Austin
                                                        NATHAN W. AUSTIN
17                                                      JAMES C. ANDERSON
18                                                   Attorneys for Defendant
                                                     DARLING INGREDIENTS INC
19

20                                                   ORDER

21             Pursuant to the parties’ above stipulation (Doc. 13), the Court adopts the parties’

22   agreement pursuant to Rule 502(d) of the Federal Rules of Evidence.
23

24
     IT IS SO ORDERED.
25

26
     Dated:      June 20, 2019                                       /s/   Sheila K. Oberto                    .
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                         2
      [PROPOSED] STIPULATED                                                Solomon Green v. Darling Ingredients, Inc.
      RULE 502(d) ORDER                                                         Case No. 1:18-CV-01423-DAD-SKO
